UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-7509



JOHN D. STRASSINI,

                                             Plaintiff - Appellant,
          and


JORGE PALACIO,

                                                          Plaintiff,

          versus


UNITED STATES OF AMERICA; BUREAU OF PRISONS,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-00-547-5-H)


Submitted:   April 6, 2001                 Decided:   April 20, 2001


Before WILKINS, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John D. Strassini, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John D. Strassini appeals the district court’s order con-

struing his claim as one for habeas relief under 28 U.S.C.A. § 2255

(West Supp. 2000) and dismissing for lack of jurisdiction. We have

reviewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court. See United States v. Strassini, No. CA-00-547-5-H (E.D.N.C.

Oct. 3, 2000).   We grant Strassini’s motion to proceed in forma

pauperis on appeal.   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2